Case 0:21-cr-60020-WPD Document 231 Entered on FLSD Docket 07/12/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                          CASE NO. 21-60020-CR-DIMITROULEAS

         Plaintiff,

  vs.

  JONATHAN MARKOVICH, and
  DANIEL MARKOVICH,

        Defendants.
  _____________________________________/

                                                ORDER

         THIS CAUSE is before the Court on the Government’s July 8, 2021 Renewed Motion to

  Exclude Expert [DE-223], and the Court having considered the motion, Defendants’ July 9, 2021

  Response [DE-224] and the Government’s July 10, 2021 Reply [DE-226] and being otherwise

  fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Renewed Motion to Exclude Expert [DE-223] is

  Granted, without prejudice to Defendants’ proffering the expert’s testimony at the close of the

  Government’s case-in-chief or without prejudice to being reconsidered should the trial be

  continued significantly.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  12th day of July, 2021.
Case 0:21-cr-60020-WPD Document 231 Entered on FLSD Docket 07/12/2021 Page 2 of 2




  Copies furnished to:

  Counsel of Record
